 



Exhibit 10.2
Tvia, Inc. (Hefei) Co., Ltd.
and
MediaTek Inc. China
 
ASSETS TRANSFER AGREEMENT
 

 



--------------------------------------------------------------------------------



 



ASSETS TRANSFER AGREEMENT
THIS ASSETS TRANSFER AGREEMENT (the “Agreement”) is made and entered into on
November 30, 2007 by and between:
Tvia, Inc. (Hefei) Co., Ltd., a wholly foreign-owned company duly established
and validly existing under the laws of the People’s Republic of China having its
legal address at Software Park, Hefei National New & High Technology Industrial
Development Zone (“Tvia”); and
MediaTek Inc. China, a wholly foreign-owned company duly established and validly
existing under the laws of the People’s Republic of China having its legal
address at Tower B, Software Research Centre, Information Industry Base, No. 622
Huangshan Road, Hefei, Anhui Province (“MediaTek”).
Tvia and MediaTek are referred to in this Agreement collectively as the Parties,
and individually as a Party.
WHEREAS

(A)   Tvia has legal ownership and use right of certain equipment;   (B)   Tvia
wishes to transfer to MediaTek and MediaTek wishes to acquire the equipment
owned by Tvia, upon the terms and subject to the conditions set out below.

NOW, THEREFORE, the Parties agree as follows:
ARTICLE I
The following terms as used in this Agreement shall have the meanings set forth
below:
Assets shall mean certain equipment used by Tvia in its business operation,
including (i) the equipment set forth in Schedule 1, (ii) the duty-free
equipment beyond the customs control period set forth in Schedule 2.1, (iii) the
duty-free equipment within the customs control period set forth in Schedule 2.2,
and (iv) the sets of personal computers of the transferred employees set forth
in Schedule 4 (which may be partially or wholly waived by MediaTek).
Handover Date shall mean the latter of November 30, 2007 and the date designated
by MediaTek in a written Notice on which Tvia transfers, delivers and hands over
the Assets and titles thereto to MediaTek in accordance with this Agreement.
Encumbrance shall mean any mortgage, pledge, lien, option, restriction, right of
first refusal, right of pre-emption, third party right or interest, any other
encumbrance or security interest of any kind, and any other type of preferential
arrangement (including, without limitation, title transfer and retention
arrangements) having a similar effect.

1



--------------------------------------------------------------------------------



 



Execution Date shall mean the date when this Agreement is signed by the Parties.
Rights and Interests shall mean all approvals, permits, consents, licenses, and
ownership rights relating to the Assets and maintenance data in connection with
the Assets.
Title Documents shall mean the title documents, government franchises, consents,
permissions, approvals, authorizations, registrations and certificates, and the
purchase contracts, invoices, receipts for payment, etc., pertaining to the
ownership of, or the relevant rights and interests of, and regarding the
ownership, maintenance and repair of each of the Assets.
Notice shall have the meaning under Article 4.1.9 of this Agreement.
ARTICLE II

2.1   Transfer of Assets

  2.1.1   Pursuant to the terms and conditions of this Agreement, Tvia shall
transfer and deliver the Assets and the titles thereto, inclusive of all
warranties in respect of any of the Assets, free of any Encumbrance, in full to
MediaTek on the Handover Date. For the avoidance of doubt, MediaTek may waive in
writing the transfer of all or part of the sets of personal computers of the
transferred employees set forth in Schedule 4.     2.1.2   In order to ensure
the successful transfer of the Assets under this Agreement on the Handover Date,
Tvia shall be responsible for carrying out the approval formalities with regard
to the duty-free equipment beyond the customs control period set forth in
Schedule 2.1 and the duty-free equipment within the customs control period set
forth in Schedule 2.2 with relevant governmental authorities (including, without
limitation, the customs), and pay the relevant taxes and duties (if required)
within ten (10) days after the Execution Date. MediaTek shall provide necessary
assistance in the aforesaid formalities.     2.1.3   If the Assets involve
vehicles, Tvia shall be responsible for carrying out the vehicle transfer
registration and MediaTek shall provide necessary assistance.     2.1.4   In
consideration of Tvia’s transfer of the Assets, MediaTek shall pay a price in
RMB equivalent to USD 300,000 (the “Transfer Price”). The exchange rate between
RMB and USD shall be calculated based on the applicable base rate publicized by
the People’s Bank of China on the Handover Date. The Transfer Price, shall be
paid within ten (10) days after Tvia’s transfer and deliver of the Assets on the
Handover Date, among which 85% of the Transfer Price (amounting to USD 255,000)
shall be paid by MediaTek to the account designated by Tvia directly and the
remaining 15% of the Transfer Price (amounting to USD 45,000) shall be paid
pursuant to Article 2.1.5 below.

2



--------------------------------------------------------------------------------



 



  2.1.5   The Parties agree that an Escrow Agreement in the form attached as
Schedule 5, or in the form otherwise agreed by the Parties (the “Escrow
Agreement”) shall be executed by the Parties within seven (7) days after
execution of this Agreement. With respect to the Transfer Price paid by MediaTek
in accordance with Article 2.1.4, 15% of the Transfer Price (amounting to USD
45,000), being the escrow amount, shall be deposited to the independent bank
account provided by Tvia and recognised by MediaTek, and shall be jointly
supervised by the Parties pursuant to the Escrow Agreement. The escrow period
shall be six (6) months starting from the date of payment. During such escrow
period the escrow amount shall not be withdrawn without joint signatures of the
authorized representatives of both Parties. After expiry of the escrow period
and subject to the satisfaction of all the conditions precedent to the release
of the escrow amount under the Escrow Agreement, Tvia may use the escrow amount,
provided that MediaTek shall have the right to make appropriate deductions from
such escrow amount if Tvia breaches any obligations under this Agreement or
under the agreement otherwise entered into between the Parties with regard to
the employees of Tvia. If any of the conditions precedent to the release of the
escrow amount fails to be satisfied or waived by MediaTek at that time, the
escrow amount shall be repaid to MediaTek in full.     2.1.6   If any of the
warranties or the service and maintenance contracts is not capable of being
assigned to MediaTek, Tvia shall hold the same for the benefit of MediaTek and
shall act in accordance with the instructions of MediaTek when there is a claim
arising therefrom.     2.1.7   In addition to the taxes and charges set forth in
Article 3.1.12, each Party shall pay PRC taxes and charges required by PRC law
or in connection with the transfer of the Assets to MediaTek under this
Agreement.     2.1.8   Tvia shall be responsible for the risk and insurance in
respect of the Assets up to (including) the Handover Date. After the Handover
Date, insurance covering the Assets will be procured by MediaTek in its own
name. With regard to the insurances set forth in Schedule 3 of this Agreement,
Tvia shall, before the Handover Date, notify the insurers in writing of the
transfer of the Assets in accordance with the relevant provisions of the
insurance contracts signed with the insurers and complete the endorsement and
change formalities. MediaTek shall provide necessary assistance.

2.2   Title, Technical and Other Documentation       Tvia shall provide MediaTek
on or before the Handover Date with all Title Documents, all necessary technical
documentation and certificates relating to each of the Assets, including,
without limitation, ownership certificates (specifying MediaTek as the owner of
the Assets which are free of any Encumbrance) related to the Assets. The Title
Documents shall reflect the transfer in accordance with the provisions of this
Agreement of all of the Assets to MediaTek and the registration of the ownership
of all of the Assets in the name of MediaTek.

3



--------------------------------------------------------------------------------



 



2.3   Further Assurances       After the Handover Date, Tvia shall from time to
time, at the request of MediaTek and without further cost or expense to
MediaTek, execute and deliver such other documents, and take such other action
as MediaTek may reasonably request, to implement the transactions contemplated
by this Agreement, and to vest in MediaTek good title to the Assets.   2.4  
Operation of Business prior to the Handover Date

  2.4.1   Unless otherwise consented in writing by MediaTek in advance, Tvia
shall at all times from the Execution Date until the Handover Date operate the
Business in the ordinary course and not: (1) incur any obligation or liability
(fixed or contingent) which individually or in the aggregate, would cause a
material adverse effect; (2) sell, assign, transfer, lease, create security on,
or otherwise dispose of any Assets; (3) transfer or grant any rights under any
concessions, leases, agreements, trademarks, trade names, service marks, brand
marks, brand names or copyrights with respect to any Assets; (4) suffer any
material loss or damage (whether or not such loss or damage shall have been
covered by insurance) with respect to any Assets; or (5) enter into any material
transaction, contract, agreement or commitment with respect to the Assets.

ARTICLE III

3.1   Representations and Warranties of Tvia       Tvia hereby represents and
warrants to MediaTek as follows:

  3.1.1   Organisation; Qualification         Tvia is a legal person duly
organised and validly existing under the laws of PRC with its registered address
set forth in the front part of this Agreement. The copies of the business
license of Tvia already delivered to MediaTek are complete and correct copies of
such documents as presently in effect.     3.1.2   Right, Power and Authority  
      Tvia has full legal right, power and authority to carry on its present
activities, to own its properties and Assets, to execute and perform this
Agreement and to carry out the transactions contemplated hereby.     3.1.3  
Corporate Action         Tvia has taken all appropriate and necessary corporate
and legal action to authorise the execution of this Agreement and to authorise
the performance and observance of the terms and conditions of this Agreement.

4



--------------------------------------------------------------------------------



 



  3.1.4   Registrations and Approvals         In order to effectively execute
this Agreement and make this Agreement come into effect, Tvia has obtained in
the name of MediaTek all licences, permits, approvals and other authorisations
as are necessary in order to enable MediaTek to own, operate, and use the Assets
as they are currently being used. All such licenses, permits, approvals, and
authorisations are in full force and effect and will not be terminated or
forfeited as a result of the transactions contemplated hereby. No violations
have been recorded or alleged in respect of any such licences, permits,
approvals or authorisations, and no proceeding is pending or, to the knowledge
of Tvia, threatened or contemplated with respect to the revocation or limitation
of the same.     3.1.5   Binding Agreement         This Agreement constitutes
the legal, valid and binding obligation of Tvia enforceable in accordance with
its terms. The execution, delivery and performance of the terms of this
Agreement (i) will not violate or contravene any provision of law or other
governmental directive, whether or not having legal force, which is applicable
to Tvia, (ii) will not violate any governmental guideline or policy applicable
to Tvia, and (iii) will not conflict with the constituent documents of Tvia.    
3.1.6   Complete Assets         Upon Tvia’s transfer of the Assets, MediaTek
will own all of the Assets and the complete Rights and Interests free of any
Encumbrance.     3.1.7   No Material Adverse Change         During the period
from the Execution Date to the Handover Date, there has not been and will not be
any material adverse change in any of the Assets, and Tvia does not know of any
such change which is threatened.     3.1.8   Ownership of Assets         Tvia
has all legal, effective and substantial ownership of the Assets, which are free
of any Encumbrance. Tvia neither holds nor uses any of the Assets pursuant to
any lease, conditional sales contract or similar arrangement.         Neither
Tvia nor any of its affiliates has any obligation, liability or contractual
commitment to any third party in respect of the Assets. All consents, permits
and approvals from parties to any contracts or other agreements with Tvia
necessary for the transfer of the Assets shall have been obtained (if any) prior
to the Handover Date.

5



--------------------------------------------------------------------------------



 



  3.1.9   Compliance with Laws         Tvia has, to the best of its knowledge,
complied with all material laws and regulations applicable to it or the Assets.
All permits of Tvia are in full force and effect, and no proceeding is pending,
or to the knowledge of Tvia, threatened, to revoke or limit any permit.    
3.1.10   No Change of Circumstances         From the Execution Date to the
Handover Date, there will not be:

    (1)   any change or agreement to change the character of the Assets;      
(2)   any sale or transfer of, lease or creation of security on the Assets;    
  (3)   any waiver by Tvia of any Rights and Interests or of any direct or
indirect repayment of any liability adversely affecting the Assets;       (4)  
any change in the accounting methods or practices followed by Tvia in connection
with the Assets; and       (5)   any conduct in relation to the Assets outside
the ordinary course of business.

  3.1.11   Equipment         The equipment included in the Assets are in good
operating condition. The equipment configuration, with the exception of the
configuration in the sets of personal computers of the transferred employees as
listed in Schedule 4 possessed or used by Tvia’s employees without Tiva’s
consent, does not infringe the patent rights or know-how of any third parties.
Tvia has provided MediaTek with a true and complete list of all such equipment,
indicating all relevant information relating to them, including the date of
purchase of such equipment and specifications relating to them, etc. Tvia has
not received notification that it is in violation of any applicable
anti-pollution, health or other laws and regulations in respect of the equipment
due to its Assets, equipment or their operation and no such violation exists.  
  3.1.12   Taxes         Tvia shall be responsible for paying all import duty,
taxes and other charges in relation to the Assets payable or accrued till the
Handover Date.     3.1.13   Contracts and Commitments         There are no
contracts or other agreements to which Tvia is a party and any of the Assets is
or may be subject.

6



--------------------------------------------------------------------------------



 



  3.1.14   Disclosure         No representations or warranties by Tvia in this
Agreement or other written documents furnished or to be furnished by Tvia to
MediaTek pursuant to the provisions of this Agreement or in connection with the
transactions it contemplates contain or will contain any untrue statement of
material fact or omit or will omit any material fact necessary to make the
statements in this Agreement or such other written documents not misleading.    
3.1.15   Insurance         A summary of the insurances relating to the Assets is
set out in Schedule 3. Tvia shall hold and maintain such insurance policies
until the Handover Date. Such insurance policies are in full force and effect,
and there are no circumstances which might lead to any liability arising under
such insurance policies which has already been exempted by the insurers or the
premiums being increased on or prior to the Handover Date.         As of the
Handover Date, other than those that have been disclosed to MediaTek, no claim
of Tvia shall be outstanding under any such policy of insurance and there are no
circumstances likely to give rise to such a claim.     3.1.16   Legal
Proceedings         There are no claims, actions, suits or proceedings pending
or, brought forward or to be brought forward against or affecting Tvia in
respect of the Assets, which will have material adverse effect on the
transactions contemplated hereunder.     3.1.17   Neither this Agreement nor any
contracts and agreements related to this Agreement contain any untrue or
misleading statement concerning the Assets.

3.2   Representations and Warranties of MediaTek       MediaTek represents and
warrants to Tvia as follows:

  3.2.1   Organisation; Qualification         MediaTek, at the time of the
transfer of the Assets, is a wholly foreign owned company duly organised and
validly existing as a legal person under the laws of PRC with its registered
address set forth in the front part of this Agreement.     3.2.2   Right, Power
and Authority         MediaTek, at the time of the transfer of the Assets, has
the full legal right, power and authority to carry out the transactions
contemplated in this Agreement, to own its properties and Assets and to execute
and perform this Agreement.

7



--------------------------------------------------------------------------------



 



  3.2.3   Corporate Action         MediaTek has taken or at the time of the
transfer of the Assets will have taken all necessary corporate and legal action
to authorise the execution of this Agreement and to authorise the performance
and observance of the terms and conditions of this Agreement.     3.2.4  
Binding Agreement         This Agreement constitutes the legal, valid and
binding obligation of MediaTek enforceable in accordance with its terms. The
execution, delivery and performance of the terms of this Agreement (i) will not
violate or contravene any provision of law or other governmental directive,
whether or not having the force of law, which is applicable to MediaTek,
(ii) will not violate any guideline or policy of the Chinese government
applicable to MediaTek, and (iii) will not conflict with the Articles of
Association of MediaTek.

ARTICLE IV

4.1   Conditions Precedent to MediaTek’s Acceptance of Assets       MediaTek’s
acceptance of the Assets is subject to the fulfilment of the following
conditions, any one or more of which may be waived by MediaTek:

  4.1.1   Representations and Warranties of Tvia         The representations and
warranties of Tvia contained in this Agreement shall be true and accurate as of
the date when made and on and after the Handover Date as though such
representations and warranties were made at and as of such date, except for
changes expressly permitted or contemplated by the terms of this Agreement. Tvia
shall have performed and complied with all covenants and agreements required by
this Agreement to be performed or complied with by it on or prior to the
Handover Date.     4.1.2   Corporate and Governmental Consents         The board
approval of the transfer of the Assets under this Agreement and all governmental
approvals (if any) of the transactions contemplated hereby shall have been
obtained. Among others, for the duty-free equipment beyond the customs control
period set forth in Schedule 2.1, relevant governmental approval shall be
obtained, and for the duty-free equipment within the customs control period set
forth in Schedule 2.2 relevant governmental approval shall be obtained and
relevant taxes and duties required to be paid for the equipment under customs
supervision and control under the PRC law (if any) shall be paid, including
without limitation import duty and import value-added tax.

8



--------------------------------------------------------------------------------



 



  4.1.3   Delivery of Title, Technical and Other Documentation         Tvia has
provided MediaTek with all Title Documents, all necessary technical
documentation and certificates relating to each of the Assets, including,
without limitation, ownership certificates (specifying MediaTek as the owner of
the Assets which are free of any Encumbrance) related to the Assets.     4.1.4  
Endorsement and Change of Insurance         With respect to the insurances set
forth in Schedule 3 of this Agreement, Tvia has notified the insurers in writing
of the transfer of the Assets and completed the endorsement and change
formalities.     4.1.5   No Proceeding or Litigation         On the Handover
Date, no suit, action, investigation, inquiry or other proceeding by any
governmental body or other person or legal or administrative proceeding shall
have been instituted or threatened which questions the validity or legality of
the transactions contemplated hereby.     4.1.6   Due Diligence         MediaTek
has completed the legal due diligence and financial due diligence with regard to
the Assets to be transferred under this Agreement and fully accepted the results
of such due diligence.     4.1.7   Approval of MediaTek         MediaTek has
obtained the approvals from its board of directors and relevant governmental
authorities, of the transactions contemplated hereby.     4.1.8   Transfer of
Employees         Tvia has fully performed the obligations under the agreement
otherwise signed with MediaTek with regard to the employees of Tvia.     4.1.9  
Written Notice of MediaTek         MediaTek has issued to Tvia a written notice
(“Notice”) stating that all the above conditions precedent have been fulfilled
and designating a Handover Date.

4.2   Conditions Precedent to Tvia’ Transfer of Assets       Tvia’s transfer of
the Assets shall be subject to the fulfilment of the following conditions, any
one or more of which may be waived by Tvia:

9



--------------------------------------------------------------------------------



 



  4.2.1   Representations and Warranties of MediaTek         The representations
and warranties of MediaTek contained in this Agreement shall be true and
accurate in all material respects as of the date when made and at and as of the
Handover Date as though such representations and warranties were made at and as
of such date, except for changes expressly permitted or contemplated by the
terms of this Agreement. MediaTek shall have performed and complied with all
covenants and agreements required by this Agreement which shall be performed or
complied with by it on or prior to the Handover Date.     4.2.2   No Proceeding
or Litigation         On the Handover Date, no suit, action, investigation,
inquiry or other proceeding by any governmental body or other person or legal or
administrative proceeding shall have been instituted or threatened which
questions the validity or legality of the transactions contemplated hereby.

ARTICLE V

5.1   Survival of Warranties       The respective representations and warranties
of Tvia and MediaTek contained in this Agreement or any certificates or other
documents delivered prior to or on the Handover Date shall not be waived or
otherwise affected by an investigation made by any Party.   5.2  
Indemnification by Tvia       Subject to the applicable laws and regulations,
notwithstanding any other provision of this Agreement and subject to the terms
and conditions of this Article, Tvia hereby agrees to reimburse, indemnify and
hold harmless MediaTek from and against any and all claims, actions,
liabilities, indebtednesses, losses, damages, costs, expenses, judgements and
settlements, including reasonable attorney’s fees, of any kind relating to or
arising out of or in connection with or incidental to any breach of any
representation or warranty of Tvia under this Agreement or the failure of Tvia
to perform any of its obligations under this Agreement resulting in losses to
MediaTek.   5.3   Indemnification by Meida Tek       Subject to the applicable
laws and regulations, notwithstanding any other provision of this Agreement and
subject to the terms and conditions of this Article, MediaTek hereby agrees to
reimburse, indemnify and hold harmless Tvia from and against any and all claims,
actions, liabilities, indebtednesses, losses, damages, costs, expenses,
judgements and settlements, including reasonable attorney’s fees, of any kind
relating to or arising out of or in connection with or incidental to any breach
of any representation or warranty of MediaTek under this Agreement or the
failure of MediaTek to perform any of its obligations under this Agreement which
result in losses to Tvia.

10



--------------------------------------------------------------------------------



 



5.4   Survival of Indemnification Obligations       The indemnification
obligations described in Articles 5.2 and 5.3 shall survive any termination,
cancellation or expiration of this Agreement.

ARTICLE VI

6.1   Termination of Agreement       This Agreement may be terminated at any
time prior to the Handover Date:

  6.1.1   by mutual written consent of MediaTek and Tvia;     6.1.2   by
MediaTek, if the Agreement cannot be performed because Tvia has breached any
covenant or agreement contained in this Agreement;     6.1.3   by Tvia, if the
Agreement cannot be performed because MediaTek has breached any covenant or
agreement contained in this Agreement.

6.2   Procedure and Effect of Termination       In the event of termination of
this Agreement and the transactions contemplated herein by either Party pursuant
to Articles 6.1.2 and 6.1.3, written notice shall forthwith be given to the
other Party and this Agreement shall be terminated and the transactions
contemplated herein shall be abandoned, in which case:

  6.2.1   subject to the applicable laws and regulations, neither Party shall
have any liability or further obligation to the other Party except as otherwise
provided in this Agreement; provided, that this is not intended to release
either Party of any liability it may otherwise have for a breach of any
provision of this Agreement; and     6.2.2   subject to the applicable laws and
regulations, all filings, applications and other submissions made pursuant to
this Agreement shall be withdrawn from the governmental authorities or other
persons to which they were made.

ARTICLE VII

7.1   Governing Law       The validity, interpretation, execution, amendment and
termination of this Agreement shall be governed by the laws of the PRC.

11



--------------------------------------------------------------------------------



 



7.2   Dispute Resolution

  7.2.1   Any dispute, controversy or claim arising out of or in connection with
this transaction shall be settled through friendly consultations between the
nominated representatives of the Parties. If no settlement is reached within
sixty (60) days from the date of notification by a Party that it intends to
submit a dispute, controversy or claim to arbitration, then such dispute,
controversy or claim shall be finally resolved through arbitration by the China
International Economic and Trade Arbitration Commission Shanghai Sub-commission
(“CIETAC”) in accordance with its arbitration rules, which shall be deemed to be
incorporated by reference into this clause.     7.2.2   The place of arbitration
shall be Shanghai, PRC.     7.2.3   The languages of arbitration shall be
Chinese.     7.2.4   The tribunal shall consist of three (3) arbitrators. Tvia
shall select one (1) arbitrator and MediaTek shall select one (1) arbitrator.
The presiding arbitrator shall be selected by agreement between the arbitrators
selected by Tvia and MediaTek or, if no agreement is reached within ten
(10) days of the appointment of the two Party-nominated arbitrators, be
appointed by the Chairman of CIETAC.     7.2.5   The arbitration award shall be
final and binding on the Parties, and the Parties agree to be bound thereby and
to act accordingly. The arbitration fee shall be equally borne by the Parties,
unless otherwise determined by the arbitral award.     7.2.6   When any dispute
occurs and when any dispute is under arbitration, except for the matters under
dispute, the Parties shall continue to exercise their remaining respective
rights, and fulfil their remaining obligations under this Agreement.     7.2.7  
The arbitration award shall be enforceable (if any) by any court having
jurisdiction over the Party against which the award has been rendered or
wherever its assets are located.

7.3   Severability       The invalidity of any provision of this Agreement shall
not affect the validity of any other provision of this Agreement.   7.4  
Language       This Agreement shall be written in Chinese and English both in
four (4) originals. If there is any discrepancy between the two languages, the
Chinese version shall prevail. Each Party shall keep two (2) originals of each
language.

12



--------------------------------------------------------------------------------



 



7.5   Entire Agreement       This Agreement constitutes the entire agreement of
the Parties in respect of the transactions contemplated in this Agreement and
supersedes all prior discussions, negotiations, agreements and understandings
between the Parties.   7.6   Waiver       Failure or delay on the part of either
Party to exercise any right, power or privilege under this Agreement shall not
operate as a waiver of such right, power of privilege, nor shall any single or
partial exercise of any right, power or privilege preclude exercise of any other
right, power or privilege.   7.7   Assignability       Any rights and
obligations under this Agreement may not be assigned in whole or in part by
either Party without the prior written consent of the other Party.   7.8  
Binding Effect       This Agreement is made for the benefit of MediaTek and Tvia
and may be enforced by any one of them. This Agreement may be amended only by a
written instrument signed by MediaTek and Tvia.   7.9   Notices       Any notice
required or permitted to be given under this Agreement shall be given in writing
and delivered by messenger, courier, or registered airmail to the then current
mailing address of such Party. The current mailing addresses of the Parties are
shown on the first page of the text of this Agreement. The notice shall be
deemed to be delivered on the date of delivery of such notice.

During the term of this Agreement, either Party shall have the right to change
its address at any time, provided that the other Party is given notice of such
change pursuant to this Article.

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed by its duly authorised representative on the date first above written.

          Tvia, Inc. (Hefei) Co., Ltd.    
 
       
By:
  /s/ Eli Porat
 
     
Name:
  ELI PORAT      
Title:
  Authorized Representative    
 
        MediaTek Inc. China    
 
       
By:
  /s/ Wen-Hsin Wang
 
     
Name:
  Wen-Hsin Wang      
Title:
  General Manager    

14